BROWN, J.
(1) The defendant was convicted under the third count of the complaint, charging him with the offense of using abusive, insulting, or obscene language in the presence or hearing of a woman, denounced by the latter clause of section 6217 of the Code. The language imputed to the defendant was, “Yes, I pay for my liquor, and I will drink it when I damn please,” and was in response to a remark made by. the state’s witness Pitts, his father-in-law, made to the defendant, “You have been drinking again.” The evidence on the part of the state tended to show that this language was used by the defendant while intoxicated, in his own home, and in the immediate presence and hearing of the defendant’s wife and mother-in-law, Mrs. Pitts. The intentional use of abusive, insulting, or obscene language in the presence or hearing of any girl or woman is a violation, of the latter clause of the statute without reference to the place in which it was used.—McVay v. State, 100 Ala. 112, 14 South. 862; Thomas v. State, 92 Ala. 85, 9 South. 398. If the language is intentionally used, it is immaterial that it was used in ordinary conversation, without intention that it should be heard by the girl or woman.—Mullins v. State, 82 Ala. 42, 2 South. 481, 60 Am. Rep. 731.
(2) The fact that the defendant was in his own house did not license him to use prohibited language, as the defendant’s wife and mother-in-law were within the protection of the statute.—Fulgham v. State, 46 Ala. 143.
(3) Under the evidence in the case, it was a question for the jury whether the language attributed to the defendant was used by him, and whether it was, under the circumstances attending its use, insulting within the meaning of the statute, and the charges requested by the defendant were properly refused.—Wiley v. *188State, 10 Ala. App. 251, 65 South. 204; Turney v. State, 168 Ala. 182, 52 South. 910; Carter v. State, 107 Ala. 146, 18 South. 232.
There is no error in the record, and the judgment of the county court is affirmed.
Affirmed.